Citation Nr: 0905711	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  05-13 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for loss of use of both 
lower extremities, for purposes of accrued benefits.

2.  Entitlement to an initial rating in excess of 50 percent 
for panic disorder without agoraphobia, for purposes of 
accrued benefits.

3.  Entitlement to an initial rating in excess of 20 percent 
for right lower extremity peripheral vascular disease, for 
purposes of accrued benefits.

4.  Entitlement to an initial rating in excess of 20 percent 
for left lower extremity peripheral vascular disease, for 
purposes of accrued benefits.

5.  Entitlement to an initial rating in excess of 10 percent 
for irritable bowel syndrome, for purposes of accrued 
benefits.  

6.  Entitlement to an initial rating in excess of 10 percent 
for history of multiple transient ischemic attacks with 
cerebrovascular accident and residual aphasia, for purposes 
of accrued benefits.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from September 1958 
to September 1962.  He died in August 2004.  The appellant is 
the veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
dissatisfaction with an initial rating assigned following a 
grant of service connection (so-called "original ratings"), 
and dissatisfaction with determinations on later filed claims 
for increased ratings.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  When an original rating is appealed, 
consideration must be given as to whether an increase or 
decrease is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id.  
Inasmuch as the rating questions currently under 
consideration were placed in appellate status by notices of 
disagreement expressing dissatisfaction with original 
ratings, the Board has characterized those issues as set 
forth on the title page.


FINDINGS OF FACT

1.  The veteran did not have loss of use of either lower 
extremity.

2.  For the period beginning June 1, 2001, the veteran's 
panic disorder without agoraphobia was evidenced by moderate 
level of withdrawal; somewhat flattened affect; absence of 
delusions, hallucinations, grandiosity, or paranoia; logical 
thought process; memory grossly intact; and being oriented as 
to time, place, and person.  

3.  For the period beginning September 6, 2001, the veteran's 
right lower extremity peripheral vascular disease was 
evidenced by slow gait with no evidence of trophic changes.  

4.  For the period beginning September 6, 2001, the veteran's 
left lower extremity peripheral vascular disease was 
evidenced by slow gait with no evidence of trophic changes.

5.  For the period beginning June 1, 2001, the veteran's 
irritable bowel syndrome was evidenced by intermittent 
periods of bowel disturbance with abdominal distress.  

6.  For the period beginning March 18, 2003, the veteran's 
irritable bowel syndrome was evidenced by diarrhea and more 
or less constant abdominal distress.  

7.  For the period beginning in September 6, 2001, the 
veteran's disability characterized as history of multiple 
transient ischemic attacks with cerebrovascular accident and 
residual aphasia was evidenced by absence of current ischemic 
attacks and residual aphasia that was not separately 
compensable at a rate higher than that awarded for the 
underlying disability.  


CONCLUSIONS OF LAW

1.  For purposes of accrued benefits, the veteran did not 
have loss of use of either lower extremity.  38 U.S.C.A. 
§§ 1101, 1131, 1112, 5107, 5121 (West 2002 and Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 3.1000, 4.63 (2004).  

2.  For purposes of accrued benefits, the criteria for a 
higher rating for the veteran's panic disorder without 
agoraphobia had not been met.  38 U.S.C.A. §§ 1155, 5121 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.1000, 4.1, 4.7, 
4.130, Diagnostic Code 9412 (2004).

3.  For purposes of accrued benefits, the criteria for a 
higher rating for the veteran's right lower extremity 
peripheral vascular disease had not been met.  38 U.S.C.A. 
§§ 1155, 5121; 38 C.F.R. §§ 3.1000, 4.1, 4.7, 4.104, 
Diagnostic Code 7114 (2004).  

4.  For purposes of accrued benefits, the criteria for a 
higher rating for the veteran's left lower extremity 
peripheral vascular disease had not been met.  38 U.S.C.A. 
§§ 1155, 5121; 38 C.F.R. §§ 3.1000, 4.1, 4.7, 4.104, 
Diagnostic Code 7114.  

5.  For purposes of accrued benefits, prior to March 18, 
2003, the criteria for a rating in excess of 10 percent 
rating for the veteran's irritable bowel syndrome, were not 
met.  38 U.S.C.A. §§ 1155, 5121; 38 C.F.R. §§ 3.1000, 4.1, 
4.7, 4.114, Diagnostic Code 7319 (2004).  

6.  For purposes of accrued benefits, the criteria for a 30 
percent rating for the veteran's irritable bowel syndrome 
were met effective from March 18, 2003.  38 U.S.C.A. §§ 1155, 
5121; 38 C.F.R. §§ 3.1000, 4.1, 4.7, 4.114, Diagnostic Code 
7319.  

7.  For purposes of accrued benefits, at the time of his 
death, the criteria for an increased rating for the veteran's 
multiple transient ischemic attacks with cerebrovascular 
accident and residual aphasia, had not been met.  38 U.S.C.A. 
§§ 1155, 5121; 38 C.F.R. §§ 3.1000, 4.1, 4.7, 4.124a, 
Diagnostic Codes 8009, 8046 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the appellant was apprised of VA's 
duties to both notify and assist in correspondence dated in 
September 2004 and June 2008.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claims, "the appellant [was] 
provided the content-complying notice to which [s]he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the appellant apprised her of what the evidence must show 
to establish entitlement to the benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the appellant, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the appellant's behalf.  The appellant was 
apprised of the criteria for assigning disability ratings in 
general.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  She was also apprised of the criteria for evaluating 
the specific disabilities for which higher ratings are being 
sought for purposes of accrued benefits.  See Vasquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service VA and 
private medical records, and Social Security Administration 
(SSA) records.  In written statements dated in May and June 
2008 the appellant stated that she had no other information 
or evidence to submit.  VA has no duty to inform or assist 
that was unmet.  

II.  Accrued Benefits

The veteran died in August 2004.  In September 2004, the 
appellant filed a claim for Dependency and Indemnity 
Compensation (DIC) benefits.  In a September 2004 rating 
decision, the RO granted the appellant service connection for 
the cause of the veteran's death.  

Accrued benefits are benefits to which a veteran was entitled 
at his death, based on evidence on file at the date of death, 
and due and unpaid, to be paid to survivors as provided by 
law.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2008).  For a claimant to prevail on an accrued benefits 
claim, the record must show that (1) the appellant has 
standing to file a claim for accrued benefits, (2) the 
veteran had a claim pending at the time of death, (3) the 
veteran would have prevailed on the claim had he not died; 
and (4) the claim for accrued benefits was filed within one 
year of the veteran's death.  38 U.S.C.A. §§ 5121, 5101(a) 
(West 2002 and Supp. 2008); 38 C.F.R. § 3.1000; Jones v. 
West, 136 F.3d 1299 (Fed. Cir. 1998).  

The substance of the survivor's claim is purely derivative 
from any benefit to which the veteran might have been 
entitled at his death; that is, the survivor cannot receive 
any such attributed benefit that the veteran could not have 
received upon proper application therefor.  Zevalkink v. 
Brown, 6 Vet. App. 483, 489-90 (1994).

Only evidence of record at the time of the veteran's death is 
considered in adjudicating a claim for accrued benefits.  38 
C.F.R. § 3.1000.  The Court has stated that certain documents 
may be deemed as constructively of record in an accrued 
benefits claim even though physically absent from the record 
on the date of death.  Hayes v. Brown, 4 Vet. App. 353, 360- 
361 (1993).  

The appellant's claim for accrued benefits was timely 
received.  Her claim for award of accrued benefits as 
captioned above was denied in a rating decision dated in May 
2005, and this appeal ensued.  

As much of the evidence of record is duplicative or 
redundant, only evidence that is representative of the 
veteran's level of disability since his initial claims were 
filed will be discussed in detail.  See Gonzales v. West, 218 
F.3d 1378, 1381 (2000) (although the Board has an obligation 
to review and weigh all evidence before it and to provide 
reasons and bases supporting its decision, there is no 
requirement to analyze and discuss every piece of evidence of 
record).  

A.  Loss of Use of Both Lower Extremities

The day before the veteran died, the appellant, acting as the 
veteran's representative, submitted a claim for service 
connection for loss of use of both of his lower extremities.  
At the time, the veteran was service connected for, among 
other things, coronary artery disease with congestive heart 
failure associated with insulin dependent diabetes; diabetic 
nephropathy with chronic renal failure associated with 
diabetes; and for right and left lower extremity peripheral 
vascular disease.  The Board notes that the loss of use 
service connection claim did not offer a basis for the claim.  
That is, the claim did not identify whether the claimed loss 
of use of the lower extremities was due to further 
aggravation of his service-connected bilateral lower 
extremity peripheral vascular disease, to a new disability 
being claimed as secondary to an existing service-connected 
disability, or to some other etiology.  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Here, there is no competent medical evidence that the veteran 
had ever "lost the use of" both lower extremities.  The 
evidence shows that, in his waning years, the veteran was 
increasingly dependent on the use of a wheelchair to get 
around, but that he was not without use of his lower 
extremities.  

A November 2003 Emergency Room record noted that the veteran 
was able to walk to the bathroom with the assistance of a 
nurse.  Treatment notes from his dialysis treatment facility 
indicate that, at least as late as late March 2004, the 
veteran was using an exercise bicycle during the course of 
each of his thrice weekly dialysis treatments.  A March 2004 
renal clinic note indicated that the veteran was able to walk 
perhaps 50 feet slowly.  An April 2004 letter from S.C., 
M.D., to another treating physician, noted that the veteran's 
activity had improved a bit, and that he was able to walk 
some around his apartment complex.  An August 2004 To Whom It 
May Concern note from L.S., M.D., noted that, within the 
preceding 2-3 months the veteran had been experiencing 
increasing difficulty with ambulation, that he had a 
motorized wheelchair, that he was able to get up out of bed, 
transfer from sitting to standing, and then pivot into the 
wheelchair.  Dr. S. noted that the veteran could walk several 
steps.  Dr. S. did not state that the veteran had lost the 
use of his lower extremities.  

To be sure, the veteran's multiple disabilities near the end 
of his life made it very difficult to ambulate.  However, the 
evidence does not show that he had loss of use of his lower 
extremities.  Loss of use is held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance.  See 
38 C.F.R. § 4.63.  The determination will be made on the 
basis of remaining function, such as whether balance or 
propulsion could be accomplished equally well by the 
prosthesis.  Extremely unfavorable complete ankylosis of the 
knee will be taken as loss of use.  Complete paralysis of the 
external popliteal nerve and consequent foot drop, 
accompanied by characteristic organic changes confirmatory of 
complete paralysis will be taken as loss of use.  Id.  The 
competent medical evidence on file does not show that the 
veteran experienced such problems or otherwise suggested that 
he had function of either lower extremity due to service-
connected disability that equated to function no better than 
what he would have had with amputation and a suitable 
prosthesis.  

The Board acknowledges that, as a layperson, the appellant is 
qualified to describe what she has observed.  However, she 
has not described a complete loss of use of lower extremities 
in the veteran.  To the contrary, for example, in an addendum 
to the VA Form 9, Appeal to the Board of Veterans' Appeals, 
in describing the veteran's residuals of ischemic attacks she 
noted that the veteran had partial use of his extremities, 
demonstrated by his inability to walk more than a few steps 
at any given time.  Thus, even according to the appellant 
herself, the fact remains that the veteran had some 
effective, albeit limited, use of his lower extremities.  
Moreover, while he had difficulty ambulating, the salient 
point is that the medical record does not show that he in 
fact had loss of use as defined by regulation.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

B.  Higher Initial Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As noted above, the Court has indicated that a distinction 
must be made between dissatisfaction with original ratings 
and dissatisfaction with determinations on later filed claims 
for increased ratings.  Fenderson, supra.  Consequently, the 
Board will evaluate the veteran's panic disorder, peripheral 
vascular disease, irritable bowel syndrome, and residuals of 
ischemic attacks with cerebrovascular accident and residual 
aphasia claims as claims for higher evaluations of original 
awards, effective from the date of award of service 
connection, including consideration of staged awards.  

1.  Panic disorder without agoraphobia

At the time of his death, the veteran was service connected 
for panic disorder without agoraphobia, rated as 50 percent 
disabling effective June 1, 2001.  

The veteran's panic disorder without agoraphobia, for 
purposes of accrued benefits,  is evaluated under 38 C.F.R. § 
4.130, Diagnostic Code 9412.  Under Diagnostic Code 9412, a 
50 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.  

Here, the record shows that a rating higher than the assigned 
50 percent for the veteran's panic disorder was not 
warranted.   

The veteran's initial evaluation for what was at the time 
identified as post-traumatic stress disorder (PTSD) was 
conducted in September 2001.  The veteran reported in-service 
symptoms consistent with a panic attack that occurred in 
1959.  His symptoms were described as including pounding 
heart, shakiness, feelings that he was short of breath, chest 
pain, fear of dying, and being unable to concentrate 
effectively.  The examiner reported that the veteran had a 
dysphoric mood associated with losses that had occurred in 
the past, but, at the present time, had no signs of 
depression.  He had no history of mania or psychotic 
episodes.  The veteran reported that he had been married for 
41 years and had five children.  He had not worked since 1995 
due to a stroke.  

The veteran reported for his examination neatly groomed and 
dressed.  Eye contact was appropriate, and he was 
cooperative.  There was no unusual motor activity.  Mood and 
affect were somewhat tense and anxious.  He did not appear 
depressed.  Speech was hesitant and the veteran had 
difficulties word-finding, which was noted to be consistent 
with a previously made diagnosis of expressive and receptive 
aphasia secondary to his strokes.  The veteran's thought 
processes revealed a lot of circumstantiality.  He was 
articulate and able to express himself despite the 
consequences of the strokes.  There was no evidence of 
delusions or hallucinations, and he was oriented as to time, 
place, and person.  Memory was intact, as were insight and 
judgment.  He was able to abstract and understand 
instructions.  

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnosis was panic disorder without 
agoraphobia.  There was no diagnosis in Axis II (personality 
disorders and mental retardation).  For Axis III (general 
medical conditions) diagnoses, the examiner referred to the 
medical record.  In Axis IV (psychosocial and environmental 
problems) the examiner noted moderate problems related to the 
veteran's physical problems and psychiatric disorder.  The 
Axis V (global assessment of functioning (GAF) score) report 
was 60, indicating, the examiner noted, moderate ongoing 
symptoms of panic disorder and moderate difficulty in social 
settings and in occupational functioning when he was able to 
work.  

The veteran was afforded another VA examination in September 
2002.  The veteran reported that things had been going fairly 
well over the past year until May, at which time he began 
having more physical problems and felt more frustrated.  The 
veteran was appropriately dressed, cooperative, calm, and 
showed no overt signs of anxiety.  There was little 
spontaneity, but no clouding of sensorium.  Affect was 
flattened and constricted; the veteran did not appear 
depressed.  Speech was as reported the year before.  Thought 
content revealed no delusions, hallucinations, grandiosity, 
or paranoia.  He was oriented as to time, place, and person, 
and memory was grossly intact.  Sensorium was clear.  He 
demonstrated some insight into his situation.  

The DSM-IV Axis I diagnosis was panic disorder without 
agoraphobia.  There was no Axis II diagnosis.  The Axis III 
diagnoses were multiple organ serious medical problems.  In 
Axis IV the examiner noted that the veteran's physical 
condition was stressful for him and his wife.  The Axis V GAF 
score was 55, a slight decrease from the previous year.  The 
examiner noted that the veteran's condition continued to meet 
the DSM-IV criteria for panic disorder without agoraphobia, 
but also noted that the veteran did not have some symptoms 
necessary to meet the criteria for PTSD.  (Because of this 
assessment by the veteran's examiner, the RO recharacterized 
the veteran's disability as panic disorder without 
agoraphobia, and explained the change to the veteran in the 
rating decision dated in November 2002.)  The examiner also 
noted that the veteran's physical condition would render him 
unemployable, but that his psychiatric condition by itself 
would not render him unemployable.  

Also of record is a psychiatric note dated the following 
month, October 2002, that reported similar findings, 
including a GAF score of 55.  

Another VA mental disorders examination was conducted in 
April 2003 by the examiner who had seen him in September 
2002, with results similar to earlier examinations.  Dress 
and hygiene were appropriate.  He participated actively in 
the interview.  Mood was of a moderate level of withdrawal; 
affect appeared constricted and somewhat flattened.  Speech 
was slowed, but he could articulate clearly, and he could 
respond appropriately to questions with appropriate answers.  
Content of thought revealed no delusions, hallucinations, 
grandiosity, or paranoia; content of thought process was 
logical, but was focused mainly on the veteran's physical 
condition.  He was oriented as to time, place, and person, 
and memory was grossly intact.  When asked specifically about 
panic disorder, the veteran described symptoms consistent 
with panic disorder and reported that those episodes occurred 
approximately two times a week, sometimes lasting up to an 
hour.  The examiner noted that the veteran's panic disorder 
did not render him unemployable.  The assigned GAF score 
remained at 55.  

As can be seen from the foregoing, the competent and 
probative medical evidence of record does not support award 
of a higher, 70 percent, rating for the veteran's panic 
disorder without agoraphobia, for purposes of accrued 
benefits, for any period since the original effective date.  
The evidence does not show deficiencies in most areas, such 
as work, family relations, judgment, thinking, or mood, due 
to such symptoms as suicidal ideation, obsessional rituals, 
or speech that is intermittently illogical, obscure, or 
irrelevant.  There is no evidence of near-continuous panic or 
depression, and no evidence of impaired impulse control, 
spatial disorientation, or neglect of personal appearance and 
hygiene or the like, and nothing indicating difficulty in 
adapting to stressful circumstances or an inability to 
establish and maintain effective relationships.  
38 C.F.R. § 4.130.  In light of the foregoing, the Board 
finds that the veteran's disability picture as regards his 
panic disorder without agoraphobia, for purposes of accrued 
benefits, more nearly approximated the criteria required for 
the assigned 50 percent rating, and that a higher rating is 
not warranted.  38 C.F.R. § 4.7.  

2.  Bilateral lower extremity peripheral vascular disease

At the time of his death, the veteran was service connected 
for both right and left lower extremity peripheral vascular 
disease, each rated as being 20 percent disabling effective 
from September 6, 2001.  In its November 2003 rating 
decision, the RO noted that the grant of service connection 
was based on medical evidence indicating that the veteran had 
generalized vascular disease that was as likely as not 
etiologically related to his diabetes.  The RO also noted 
that the medical evidence showed that the veteran was on 
Coumadin therapy for multiple medical conditions that 
included the vascular disease.  Based on that limited medical 
information available at the time of the decision, the RO 
awarded the 20 percent rating, which is the minimum rating 
assignable under Diagnostic Code 7114.  38 C.F.R. § 4.104.  
In the November 2003 rating decision, the veteran was 
informed that, if he wished to undergo a VA examination to 
determine the precise residuals of the lower extremity 
peripheral vascular disease disabilities, he should notify 
the RO so that one could be scheduled.  The record shows that 
an examination was requested in June 2004, but that it was 
cancelled in August 2004 after the RO received a call from 
the veteran's wife informing it that the veteran was in a 
terminal state, had been removed from dialysis and placed in 
hospice, and was not expected to live long.  The veteran died 
five days later.   

The veteran's right and left lower extremity peripheral 
vascular disease was evaluated utilizing the rating criteria 
found at Diagnostic Code 7114, arteriosclerosis obliterans.  
Id.  Under Diagnostic Code 7114, a 20 percent rating is for 
application when there is claudication (limping) on walking 
more than 100 yards, and: diminished peripheral pulses or 
ankle/brachial index of 0.9 or less.  A 40 percent rating is 
for application when there is claudication on walking between 
25 and 100 yards on a level grade at two miles per hour, and; 
trophic changes (thin skin, absence of hair, dystrophic 
nails) or ankle/brachial index of 0.7 or less.  A 60 percent 
rating is for application when there is claudication on 
walking between less than 25 yards on a level grade at two 
miles per hour, and; either persistent coldness of the 
extremity or ankle/brachial index of 0.7 or less.  A 100 
percent rating is for application when there is ischemic limb 
pain at rest, and; either deep ischemic ulcers or 
ankle/brachial index of 0.4 or less.  A Note defines the 
ankle/brachial index as the ration of the systolic blood 
pressure at the ankle (determined by Doppler study) divided 
by the simultaneous brachial artery systolic blood pressure.  
The normal index is 1.0 or greater.  Id.  

As noted, the veteran died before a specific examination 
could be provided to evaluate the veteran's lower extremity 
peripheral vascular disease.  As a result, there is scant 
medical evidence of record on which to base an evaluation.  
An April 2002 general medical examination noted that the 
veteran's gait was slow, but did not indicate that there was 
any limp.  A July 2002 ER report from the BryanLGH Medical 
Center indicated that the veteran denied any lower extremity 
pain, redness, or swelling.  Dorsalis pedis and radial pulses 
were 2+ bilaterally and symmetric.  

Of record is a compact disk (CD) containing three photographs 
that were recorded to the disk the day before the veteran 
died.  Color copies of the photographs are also of record, 
and a time stamp on each photo indicates that they were taken 
in the afternoon of that day.  The photos show two marks, 
which appear to be bruises, on the inside of the veteran's 
right lower leg, and only a single toenail that appears to be 
abnormal.  The photographs are of insufficient clarity to 
reveal either the presence or absence of hair, and, of 
course, cannot show the thickness of the skin.  

In sum, what scant medical evidence there is fails to show 
that any of the criteria required for a higher, 40 percent, 
rating were met.  Because there was no examination given, 
there is no evidence related to claudication based on a 
walking exercise, and no ankle/brachial index findings.  
There is also no evidence of trophic changes.  In this 
regard, the Board can find no comments in the medical reports 
of thin skin, absence of hair, or any diagnosis of dystrophic 
nails or of complaints of persistent coldness of the 
extremities or of deep ischemic ulcers.  The letter 
submitting the CD for consideration was accompanied by the 
August 2004 letter from the veteran's Dr. S. discussing the 
veteran's increasing difficulty with ambulation, and it said 
nothing relating to any of the Diagnostic Code 7114 rating 
criteria.  

Having reviewed all of the pertinent and probative medical 
evidence of record, the Board find that the evidence the 
veteran's disability picture as regards his service-connected 
bilateral lower extremity peripheral vascular disease, for 
purposes of accrued benefits, and covering the period from 
the initial effective date to the date of his death, more 
nearly approximates the criteria required for presently 
assigned 20 percent rating for each lower extremity, and that 
higher ratings were not warranted.  

3.  Irritable bowel syndrome

The veteran was service connected for irritable bowel 
syndrome, rated as 10 percent disabling from June 1, 2001.  
The veteran's irritable bowel syndrome was evaluated 
utilizing the rating criteria found at Diagnostic Code 7319, 
irritable colon syndrome (spastic colitis, mucous colitis, 
etc.).  38 C.F.R. § 4.114.  Under Diagnostic Code 7319, a 
non-compensable (zero percent) rating is for application when 
there is mild disability, with evidence of bowel function 
with occasional episodes of abdominal distress.  A 10 percent 
rating is for application with there is moderate disability, 
with evidence of frequent episodes of bowel disturbance with 
abdominal distress.  A 30 percent rating, the highest 
assignable under Diagnostic Code 7319, is for application 
when there is severe disability, with evidence of diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress.  

The report of a September 2002 diabetes examination shows 
that the veteran denied any bowel dysfunction at all.  The 
report of a January 2003 VA intestines examination shows that 
the veteran reported that he got bouts of irritable bowel 
syndrome every two to three years, that he experienced 
constipation and diarrhea on an intermittent basis, and that 
these alternated with a normal stool on occasion.  A January 
2003 clinic addendum note indicates that a fax had been 
received from the veteran's dialysis center stating that the 
veteran's diarrhea had improved and currently was not a 
problem.  A February 2003 primary care assessment treatment 
note indicated that the veteran complained of daily diarrhea 
for the past one and one-half to two months, but that he also 
stated he did not have daily diarrhea, and that he sometimes 
went a day or two with no stool.  The physician's plan was to 
reduce the veteran's medications that caused diarrhea.  

In a March 2003 written statement, the appellant stated that 
the veteran was in abdominal distress and pain "nearly every 
day," and that he had to wear and use protective 
undergarments for months.  An April 2004 treatment note 
indicates that the veteran reported that he had diarrhea 
every other day, with relatively normal stools other days, no 
days without stools, and that his experiences had been 
similar over the preceding year.  The veteran's wife reported 
the following month that the veteran's diarrhea had lessened 
somewhat since his previous visit.  

In light of the foregoing, and affording the appellant the 
benefit of the doubt, the Board finds that the veteran 
experienced severe irritable bowel syndrome disability, 
warranting an increased, 30 percent, rating beginning March 
18, 2003, the date of the appellant's letter reporting that 
the veteran was in abdominal distress and pain "nearly every 
day."  The Board finds that this effective date is 
appropriate because the medical evidence immediately before 
this, the January 2003 report from the veteran's dialysis 
center and the February 2003 treatment note, do not support 
the appellant's report of abdominal distress and pain 
"nearly every day."  

4.  History of multiple transient ischemic attacks

At the time of his death, the veteran was service connected 
for history of multiple ischemic attacks with cerebrovascular 
accident with residual aphasia, rated as 10 percent disabling 
effective from September 6, 2001.  Service connection was 
granted based on medical evidence showing that the veteran 
had vascular disease related to his service-connected 
diabetes, and that the vascular disease resulted in earlier 
multiple transient ischemic attacks with cerebrovascular 
accident (stroke).  

The medical evidence of record, shows that, after two strokes 
in April 1985, the veteran was treated with Heparin for ten 
years, after which the medication was discontinued.  A 
December 1985 Emergency Department Report from the Catherine 
McAuley Health Center in Ann Arbor, Michigan, noted the 
veteran's two strokes the preceding April, and noted that the 
strokes left the veteran with a moderate amount of aphasia.  
Neurologic examination revealed aphasia, and the veteran 
complained of headaches.  A March 1986 treatment note 
indicates that the veteran showed evidence of dysphasia in 
conversation, both in reception and expression, with 
expression being worse than reception.  The note indicated 
that the veteran had no other neurologic deficit.  The record 
does not reveal any strokes since the original ones in 1985, 
although the evidence suggests that the veteran suffered 
residuals in the form of aphasia.  A November 2003 medical 
opinion by a VA physician who had seen the veteran several 
times noted that the veteran had a history of transient 
ischemic attacks, but that the medical records showed that 
the veteran had "recovered" from those attacks.  

The veteran's history of multiple transient ischemic attacks 
is evaluated for purposes of accrued benefits utilizing the 
rating criteria found for Diagnostic Codes 8007-09, embolism 
of, thrombosis of, or hemorrhage from the brain vessels.  
38 C.F.R. § 4.124a.  Under all three of these diagnostic 
codes, a 100 percent rating is warranted for the first six 
months.  Thereafter, residuals are rated as at least 10 
percent disabling.  A note in the regulation states that, as 
regards the evidence for minimum ratings for residuals under 
diagnostic codes 8000-8025, it is required that there be 
ascertainable residuals, except that the presence of 
residuals not capable of objective verification, i.e. 
headaches, dizziness, fatigability, must be approached on the 
basis of the diagnosis recorded; subjective residuals will be 
accepted when consistent with the disease and not more likely 
attributable to other disease or no disease.  The Note also 
stresses that it is of exceptional importance that when 
ratings in excess of the prescribed minimum ratings are 
assigned, the diagnostic codes utilized as bases of 
evaluation be cited, in addition to the codes identifying the 
diagnoses.  

Here the medical evidence of record shows that the veteran 
suffered two strokes more than 20 years ago, and has had none 
since then.  The evidence also shows that the veteran has 
objective aphasia residuals in the form of hesitant speech, 
and subjective residuals that are consistent with the 
strokes, thus warranting the minimum 10 percent awarded.  
However, the record shows that the residuals of the veteran's 
multiple transient ischemic attacks consisted of no more than 
the aphasia identified above:  communication deficits with 
headache complaints.  

As to the veteran's subjective headache complaints, 
subjective complaints, such as headaches, recognized as a 
symptom of cerebral arteriosclerosis will be rated as 10 
percent and no more, and will not be combined with any other 
rating for a disability due to cerebral arteriosclerosis.  
Higher ratings are not assignable in the absence of a 
diagnosis of multi-infarct dementia.  Diagnostic Code 8046.  

As regards reports that the veteran's hearing may have been 
affected by his transient ischemic attacks, the Board notes 
that the veteran was evaluated for hearing loss in September 
2001, well after his transient ischemic attacks, and the 
results showed that, while the veteran had some hearing loss, 
it was not compensable.  See 38 C.F.R. § 4.85 (2004).  An 
increased evaluation of the veteran's transient ischemic 
attacks based on aphasiac impact on any related hearing 
impairment is not warranted.  

Finally as regards this issue, as noted, the veteran 
experienced what has been characterized as slow or hesitant 
speech.  There is no specific diagnostic code for impaired 
speech, necessitating rating by analogy to a closely related 
disease or injury in the Rating Schedule.  See 38 C.F.R. 
§ 4.20 (2008).  (The Board notes that a revision to 
Diagnostic Code 8045, which addresses speech specifically, is 
not for application because the new rating criteria are only 
applicable for claims received by VA on or after October 23, 
2008.  73 Fed. Reg. 54693 (Sept. 23, 2008).)  The only other 
diagnostic code relating to speech deficiencies that could be 
used by analogy is Diagnostic Code 8210, paralysis of the 
tenth cranial nerve.  38 C.F.R. § 4.124a.  A Note to 
Diagnostic Code 8210 indicates, among other things, that 
rating based on this diagnostic code is dependent upon the 
extent of sensory and motor loss to organs of voice.  In any 
event, application of Diagnostic Code 8210 would not result 
in an increase above the currently assigned 10 percent for 
residuals of the veteran's transient ischemic attacks unless 
the evidence showed that there was severe incomplete 
paralysis of the tenth cranial nerve.  Id.  There is no 
evidence in the record that there were "severe" 
difficulties.  

In sum, as regards the evaluation of the veteran's history of 
multiple transient ischemic attacks with cerebrovascular 
accident and residual aphasia, for purposes of accrued 
benefits, a rating higher than the currently assigned 10 
percent is not warranted based on the credible and competent 
evidence of record.  


ORDER

Entitlement to service connection for loss of use of both 
lower extremities, for purposes of accrued benefits, is 
denied.  

Entitlement to an initial rating in excess of 50 percent for 
panic disorder without agoraphobia, for purposes of accrued 
benefits, is denied.

Entitlement to an initial rating in excess of 20 percent for 
right lower extremity peripheral vascular disease, for 
purposes of accrued benefits, is denied.

Entitlement to an initial rating in excess of 20 percent for 
left lower extremity peripheral vascular disease, for 
purposes of accrued benefits, is denied.

Entitlement to an increased rating of 30 percent, for 
irritable bowel syndrome, for purposes of accrued benefits, 
is granted from March 18, 2003.  

Entitlement to an initial rating in excess of 10 percent for 
history of multiple transient ischemic attacks with 
cerebrovascular accident and residual aphasia, for purposes 
of accrued benefits, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


